DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-14 are pending in the application.
Priority
This application claims priority to Indian Application Number 201921029311 filed on 19th July, 2019.
Specification
The disclosure is objected to because of the following informalities: the specification at p. 12 comprises chemical formulas I and II which, because of their depiction of trivalent ring oxygen atoms, are inconsistent with what is known in the art to be chemically feasible in organic compounds of these types.
Appropriate correction is required.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  the cited claims comprise chemical formulas I or II which, because of their depiction of trivalent ring oxygen atoms, are inconsistent with what is known in the art to be chemically feasible in organic compounds of these types.
Claim 10 recites the base NAH, where it seems likely that NaH is intended.
Claim 12 recites temperature conditions comprising the following text: 
    PNG
    media_image1.png
    27
    96
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    19
    103
    media_image2.png
    Greyscale
, which appear to have incurred a formatting or downloading problem.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite structures comprising the moiety 
    PNG
    media_image3.png
    157
    148
    media_image3.png
    Greyscale
.    There is insufficient antecedent basis for this limitation in the claim, as antecedent claim 1 recites the structure
    PNG
    media_image4.png
    221
    155
    media_image4.png
    Greyscale
, which does not comprise trivalent X in the included rings.
Claim 6 recites the compound of Formula II as follows:

    PNG
    media_image5.png
    122
    290
    media_image5.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim, as antecedent claim 5 recites that R1 is optionally substituted isatin, where there is no reference to the intervening 
    PNG
    media_image6.png
    75
    84
    media_image6.png
    Greyscale
moiety as being included in options for R1.

	Claim 14 recites “[t]he compound of Formula I as claimed in claim 1 has anti-bacterial and anti-cancer activity”.  It is unclear what is actually envisioned here.  Is this intended as a “wherein” type claim, or (that is “wherein the compound has anti-bacterial and anti-cancer activity”?
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Allowable Subject Matter
Claims 1-3, 7-9 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN M MAURO/Primary Examiner, Art Unit 1625